Citation Nr: 1003155	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.  In September 2008 and April 2009, 
the Board remanded the claims for additional development.  

The Board observes that during his November 2008 VA 
examination, the Veteran reported constant tinnitus which he 
attributed to in-service noise exposure.  The Board 
interprets this statement, captured in the VA examiner's 
report, as an implicit claim for entitlement to service 
connection for tinnitus.  As this claim has not yet been 
adjudicated, it is referred to the RO for the appropriate 
action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2005, March 2006, and October 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system, including sensorineural hearing loss, may 
also be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2009); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
The Veteran asserts that he currently has bilateral hearing 
loss that had its onset during his period of active service.  
Specifically, he contends that for eight of the 14 months he 
spent on active duty, he was exposed to daily acoustic trauma 
from the firing of rifles, tanks, and bazookas.  The Board 
observes that the Veteran is competent to state that he 
experienced noise exposure in service.  Moreover, his Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214) reflects that he served in an artillery unit 
and, thus, corroborates his account of in-service exposure to 
rifle and heavy weapons fire.  Accordingly, the Board 
concludes that it is likely that the Veteran was exposed to 
acoustic trauma while on active duty.  The Veteran's exposure 
to acoustic trauma supports his contention of the incurrence 
of bilateral hearing loss in service.  However, in order to 
establish service connection, there still needs to be a 
medical nexus linking a current disability to the in-service 
injury.

The Veteran's service treatment records are negative for any 
reports or clinical findings pertaining to hearing loss.  On 
the whisper voice tests administered at his April 1954 
preinduction, October 1954 induction, and May 1956 separation 
examinations, the Veteran scored 15/15, which was considered 
normal.

The first post-service clinical evidence related to the 
Veteran's claim is a June 2000 private audiological 
examination in which the Veteran reported that he first 
experienced hearing problems in 1992 and was prescribed 
hearing aids in 1996.  He denied a history of ear infections.  
In terms of occupational noise exposure, the Veteran 
indicated that he had worked in a tuna factory for more than 
30 years, but had only been afforded hearing protection 
during the last decade of his employment.  He did not report 
a history of in-service noise exposure.  Audiometric testing, 
the results of which was converted to numerical form pursuant 
to the Board's April 2009 remand, revealed severe mixed 
hearing loss in the right ear and moderate to severe mixed 
hearing loss in the left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
80
70
LEFT
55
60
75
65
65

The record thereafter shows that the Veteran underwent 
additional private and VA audiological testing in August 
2001, January 2005, March 2005, May 2005, and January 2006.  
Those tests revealed that he had progressively worsening 
bilateral hearing loss.  Significantly, however, none of the 
private or VA audiologists who examined the Veteran offered 
an opinion as to whether or not his hearing loss was related 
to service.

In November 2008, the Veteran was afforded a VA examination 
in which he reported a history of in-service acoustic trauma.  
However, no post-service noise exposure was noted.  

Audiological testing conducted at the time of the examination 
showed hearing loss that was profound in the right ear and 
moderately severe to severe in the left ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
60
65
60
70
70

Based on the Veteran's statements and the results of the 
audiological testing, the VA examiner concluded in a January 
2009 addendum opinion that it was at least as likely as not 
that the Veteran's hearing loss was related to his military 
noise exposure.  

Pursuant to the Board's April 2009 remand, the same VA 
examiner who conducted the November 2008 examination was 
asked to review the pertinent evidence in the Veteran's 
claims file, in particular the prior audiological 
consultations in which he reported a 30-year history of post-
service employment in a factory, 20 years of which were 
without hearing protection.  Based on a review of that 
evidence, the examiner noted that, according to the Veteran, 
only the last 10 years of his 30-year employment in the 
factory were spent in a noisy environment and that he was 
afforded hearing protection during that time.  Additionally, 
the examiner opined that the Veteran's account of eight 
months of in-service military noise exposure could cause "in 
irreversible and progressive hearing loss."  Nevertheless, 
that examiner determined that it was more likely in this case 
that the Veteran's hearing problems resulted from his 
subsequent exposure "to high levels of occupational noise 
for at least ten years while working 30 years in [a 
factory]," as well as the natural aging process.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that his current disability 
is etiologically related to his period of active service.  
The Veteran's service medical records are silent as to any 
complaints of hearing problems or to a hearing loss 
disability within the meaning of 38 U.S.C.A. § 3.385.  In 
addition, his separation examination report shows that 
whispered voice tests revealed hearing acuity of 15/15, 
bilaterally.  While it is true that this test yielded no 
information concerning thresholds of higher frequencies, it 
does not demonstrate results which would suggest the 
incurrence of any hearing loss.  

Subsequent to service, there is no competent medical evidence 
of hearing loss until the June 2000 private audiological 
test, which is almost 45 years following separation from 
service.  Moreover, while at that time the Veteran reported 
that his hearing problems had their onset in 1992, that is 
still many years after his period of active duty.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence also does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service.  A bilateral 
hearing loss disability, within the meaning of 38 C.F.R. § 
3.385, was not demonstrated until the June 2000 examination.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The Board recognizes that the November 2008 VA examiner 
initially opined that the Veteran's hearing loss was more 
likely than not related to his in-service noise exposure.  
However, as noted above, that opinion did not take into 
account critical evidence in the claims file pertaining to 
the Veteran's years of post-service occupational noise 
exposure.  See Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  Moreover, the Board considers it significant 
that once that evidence pertaining to the Veteran's post-
service occupational noise exposure was presented to the VA 
examiner, in accordance with the Board's April 2009 remand, 
that examiner changed his opinion and determined that the 
Veteran's current hearing loss was less likely than not 
related to service.  That final opinion was based on a review 
of all pertinent evidence of record, and is therefore more 
probative and persuasive than the examiner's initial 
findings.  Id.  Additionally, the Veteran has not provided 
any competent medical evidence to rebut the VA examiner's 
most recent opinion against the claim or to otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that his 
bilateral hearing loss arose in service.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records, containing no competent medical 
evidence of bilateral hearing loss, and post-service 
treatment records, showing no findings of bilateral hearing 
loss until June 2000, combined with the lack of competent 
medical evidence linking any such hearing loss to service, 
outweigh the Veteran's contentions.

While the Board is sympathetic to the Veteran's hearing loss 
claim, and he is certainly competent to describe that which 
he experienced in service, any contentions by the Veteran 
that he has a current bilateral hearing loss disability that 
is related to noise exposure experienced during active 
service are not competent.  There is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed with respect to 
the Veteran's TDIU claim.

In order to establish entitlement to TDIU due to service- 
connected disability or disabilities, there must be 
impairment so severe that it is impossible for the average 
person to secure or follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is whether the Veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a Veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b). 

The record reflects that the Veteran is service connected for 
a heart disability (rheumatic heart disease with metral 
stenosis, sub acute bacterial endocarditis), rated as 60 
percent disabling.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are met.  The remaining question therefore 
is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, and the Board believes that a VA 
examination will be helpful in resolving this question. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the Board acknowledges 
that the Veteran was previously afforded a VA examination in 
December 2004 in which it was determined that his heart 
disability was controlled with medication and did not 
preclude his ability to work or limit his daily activities.  
However, the Veteran now contends that his heart disability 
has worsened since that prior examination and that it 
currently prevents him from obtaining or maintaining gainful 
employment.  The record reflects that he has undergone 
additional VA medical treatment for his service-connected 
heart condition.

The Board observes that a claim for a TDIU is in essence a 
claim for an increased rating.  See Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  Therefore, the provisions pertaining to 
increased rating claims apply.  In light of the lay 
statements and clinical evidence indicating that there may 
have been a significant change in this Veteran's service-
connected heart disability since his last examination, and 
that, in particular, this disability may now prevent him from 
working, the Board has no discretion and must remand the 
claim to afford the Veteran a contemporaneous VA examination 
to address the impact of the Veteran's heart condition on his 
employability.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).   See also Friscia v. Brown, 7 Vet. App. 294 (1995) 
(holding that VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation).

A remand is also necessary to obtain VA medical records.  The 
record reflects that, as of July 2005, the Veteran was 
receiving regular VA treatment for his service-connected 
heart condition and nonservice connected disabilities.  
However, aside from VA audiological examination and opinions 
specifically requested by the Board, no records of subsequent 
VA treatment have been associated with the claims folder.  
Because it appears that there may be outstanding VA medical 
records dated after July 2005 that may contain information 
pertinent to his claim, those records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the Veteran's claims file all medical 
records from the VA Medical Center in San 
Juan, Puerto Rico, dated from August 2005 
to the present.  

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination 
to evaluate the impact of his service-
connected disabilities on his 
employability.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner should opine as to whether the 
Veteran's service-connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


